                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


 CLARENCE R. HULL,                                  )
                                                    )
         Plaintiff,                                 )
                                                    )
 v.                                                 )   No. 3:16-cv-02920
                                                    )
 ELIOR, INC. d/b/a ELIOR-NA,                        )
                                                    )
         Defendant.                                 )

                                              ORDER

        Before the Court is the Magistrate Judge’s Report and Recommendation (“R&R”) (Doc.

No. 60) recommending that the Court grant Defendant Elior, Inc. d/b/a Elior-NA’s (“Elior”)

Motion to Dismiss (Doc. No. 51). Plaintiff Clarence R. Hull, proceeding pro se, did not file any

timely objections to the R&R, despite the R&R’s specific warnings regarding waiver. (See Doc.

No. 60 at 8).

        Having thoroughly reviewed the R&R, the Court agrees that Hull failed to state a § 1983

deliberate indifference claim against Elior, a private corporation (see Doc. No. 43 at 1), because

the Complaint does not allege that Elior “engaged in a ‘policy or custom’ that was the ‘moving

force’ behind the deprivation of [Hull’s] rights.” Powers v. Hamilton Cnty. Pub. Defender Com’n,

501 F.3d 592, 607 (6th Cir. 2007) (quoting Monell v. Dept. of Social Servs., 436 U.S. 658, 691

(1978)); see also Street v. Corr. Corp. of Am., 102 F.3d 810, 818 (6th Cir. 1996) (noting that the

standards for § 1983 municipal liability extend to private corporations as well). Although courts

construe a pro se litigant’s arguments liberally, even a pro se “complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face.” Barnett v.

Luttrell, 414 F. App’x 784, 786 (6th Cir. 2011) (citations and internal quotation marks omitted).




      Case 3:16-cv-02920 Document 61 Filed 02/08/21 Page 1 of 2 PageID #: 185
Because the Complaint “does not mention, much less allege, the existence of any policy, practice,

or custom whatsoever,” (Doc. No. 60 at 7 (emphasis added)), Hull cannot hold Elior liable for his

injuries under a theory of deliberate indifference.

       Accordingly, the R&R (Doc. No. 60) is APPROVED AND ADOPTED; Elior’s Motion

to Dismiss (Doc. No. 51) is GRANTED; and this case is DISMISSED WITH PREJUDICE.

This is a final order. The Clerk shall terminate any pending motions, enter judgment in accordance

with Federal Rule of Civil Procedure 58, and close the file.

       Hull is on notice that this Court is no longer the proper forum in which to raise arguments;

if he disagrees with the Court’s rulings, his only option this point forward is to file an appeal with

the United States Court of Appeals for the Sixth Circuit.

       IT IS SO ORDERED.



                                               ____________________________________
                                               WAVERLY D. CRENSHAW, JR.
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                  2

    Case 3:16-cv-02920 Document 61 Filed 02/08/21 Page 2 of 2 PageID #: 186
